Citation Nr: 0906505	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  04-205 17A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The Veteran served in the New Philippine Scouts from March 
1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) above, which, in 
pertinent part, denied service connection for a right 
shoulder disability and bilateral knee disabilities.  

This appeal was previously before the Board in March 2005, at 
which time service connection for a right shoulder and 
bilateral knee disabilities was denied, on the basis that 
there was no evidence showing the claimed disabilities were 
incurred during service.  That decision was appealed to the 
U.S. Court of Appeals for Veterans Claims.  The record 
contains a Joint Motion for Remand, dated in October 2006, 
wherein the Veteran's attorney and the VA General Counsel 
agreed to request that the Court vacate the Board's March 
2005 decision and remand the Veteran's claims.  In October 
2006, an Order was issued by the Court, granting the Joint 
Motion and remanding the Veteran's claims to the Board for 
readjudication.

In March 2007, the Board remanded the Veteran's claims in 
order for a VA examination to be scheduled.  The Veteran was 
afforded a VA examination in January 2008 and, in September 
2008, the RO issued a rating decision and Supplemental 
Statement of the Case (SSOC), dated in March 2008, granting 
service connection for chronic right knee strain, with 
degenerative joint disease.  The RO continued the denial of 
the Veteran's claim of service connection for a left knee 
disability and that issue, as well as the issue of service 
connection for a right shoulder disability, was returned to 
the Board for consideration.  

Unfortunately, however, additional development is required 
with regard to the Veteran's right shoulder claim.  
Therefore, the issue of entitlement to service connection for 
a right shoulder disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current left knee disability which is due to any incident or 
event that arose in active military service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service; nor may osteoarthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by subsequent readjudication of the claim, as in 
a Statement of the Case (SOC) or Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has held that, if a claimant can demonstrate 
error in VCAA notice, such error should be presumed to be 
prejudicial. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. granted (U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in June 2001 that fully 
addressed all required notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
the Veteran of what evidence was required to substantiate his 
claims and of the Veteran's and VA's respective duties for 
obtaining evidence.  The RO also sent the Veteran a letter in 
October 2008 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's service treatment records, as well as private 
medical records showing treatment for various disabilities, 
dated from 2000 to 2004.  The Veteran was also afforded a VA 
examination in January 2008.  In addition, it appears that 
all obtainable evidence identified by the Veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2008).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  In this case, the 
Veteran was diagnosed with osteoarthritis of the knee joint 
more than 50 years after he was separated from service.  See 
June 2000 X-ray report.  Therefore, presumptive service 
connection is not warranted under 38 U.S.C.A. § 1112 and 
3.309 (e).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The Veteran has asserted that service connection is warranted 
for a left knee disability because he initially injured his 
left knee during service.  Specifically, he attributes his 
current left knee disability to an incident during service 
when he lifted a spare truck tire over his head and 
reportedly injured his back, both knees, and his right 
shoulder.  He has provided inconsistent reports of the 
injury, as he has reported that the tire fell on his back or, 
alternatively, that the tire dropped to the right shoulder 
and both knees, as well as his hips and shoulders.  He has 
also intermittently reported that he was knocked unconscious 
and woke up in the hospital or, alternatively, that the tire 
pinned him down, he was treated by a medic, and was then sent 
to the hospital.  Nevertheless, the Veteran attributes his 
left knee disability to the in-service incident involving 
lifting heavy equipment, i.e. a spare truck tire.  

The service treatment records (STRs) show the Veteran 
sprained his low back in September 1948, after lifting a six-
by-six truck tire.  Treatment records show the Veteran was 
admitted to the hospital ambulatory but he remained in the 
hospital for over a month where he was treated with bed rest, 
heat, and eventually physical therapy.  Objective examination 
revealed that the Veteran's bones and joints were otherwise 
normal.  The final diagnosis was moderate lumbosacral strain.  

The Veteran has consistently attributed his current left knee 
disability to the in-service incident when he lifted the 
truck tire and sprained his back.  While the STRs document 
that incident, there is no indication that the Veteran 
suffered a left knee injury as a result of the incident.  
Indeed, the treatment records show he only complained of a 
low back problem at the time of the incident, and objective 
examination conducted during the Veteran's hospitalization 
revealed normal bones and joints otherwise.  In addition, the 
Veteran's final diagnosis at discharge from the hospital was 
lumbosacral strain, with no mention of any other 
musculoskeletal disability as having been incurred as a 
result of lifting heavy equipment.  

The Board notes that the STRs show the Veteran was 
hospitalized for a little over a week for an abscess on his 
upper left leg in April 1948.  The abscess began to heal with 
treatment, and the cause of the abscess was undetermined.  X-
rays that were taken to rule out osteoarthritis were normal, 
and he was discharged.  There are no other complaints or 
treatment for a left leg problem shown during service.  At 
his separation examination in March 1949, the examiner noted 
the Veteran's treatment for sprained back and leg abscess, 
but there were no complications or sequelae of those 
conditions found on examination.  Moreover, the Veteran's 
bones, joints, and muscles showed no significant abnormality 
and his gait was normal.  

The first time the Veteran is shown to have manifested a knee 
problem was in June 2000, when an X-ray revealed mild 
degenerative osteoarthritic changes in both knees.  There are 
no treatment records associated with the X-ray report and, 
thus, no indication as to the cause or duration of the 
Veteran's bilateral knee disability at that time.  Subsequent 
private medical records show continued treatment for knee 
pain due to osteoarthritis.  See statements from Drs. P.M.O. 
and R.M., dated March 2001, June 2001, and January 2002.  

After weighing the evidence of record, the Board finds the 
preponderance of the evidence is against a finding that the 
Veteran suffered a chronic left knee disability due to the 
in-service incident.  The Veteran's report of suffering a 
left knee injury is afforded lessened probative value for 
several reasons, including the lack of complaint or treatment 
for a left knee problem during service, including at his 
separation examination in March 1949.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006).  The Board finds it 
probative that the Veteran has provided various reports of 
injury and treatment that are inconsistent with the 
contemporaneous medical evidence of record.  As noted, the 
Veteran has reported that he was knocked unconscious by the 
tire and woke up in the hospital, while the treatment records 
show he presented for treatment ambulatory and received 
treatment only for a low back sprain.

The Board also finds it probative that more than 50 years 
passed between the time the Veteran was separated from 
service and was first shown to have a left knee disability.  
That gap of many years militates against a finding that the 
Veteran suffered a left knee injury during service which 
caused a chronic disorder, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  

In this context, the Board notes that, at the January 2008 VA 
examination, the Veteran reported that he injured his left 
knee after service.  He said he injured his right knee during 
the in-service incident but also reported that he injured his 
left knee walking in approximately 1967.  The examiner noted 
the Veteran's report of suffering intermittent left knee 
pain, as opposed to constant right knee pain.  The examiner 
also noted the Veteran did not have any limitation of motion 
or painful motion, including after repeated efforts, while 
there was painful motion in his right knee, including after 
repeated efforts.  The diagnosis was intermittent left knee 
strain, which the examiner opined is less likely to have been 
caused by or the result of the in-service incident.  The 
examiner opined that the Veteran's right knee disability is 
as likely as not caused by the in-service incident.  

In contrast, the Veteran submitted a March 2001 statement 
from Dr. P.M.O., which states that the Veteran gave a history 
of suffering a back injury in service and has continued to 
experience worsening of multiple joint pain.  Dr. P.M.O. 
stated the Veteran is being treated for knee pain due to 
osteoarthritis, and opined that the Veteran's problems are 
directly or indirectly related to the alleged injury.  

In evaluating the medical nexus evidence of record, the Board 
considers the January 2008 VA examination and March 2001 
statement from Dr. P.M.O. to be competent medical evidence.  
However, it appears Dr. P.F.E.'s conclusion that the 
Veteran's left knee disability is related to the in-service 
injury is not supported by a well-reasoned rationale, 
clinical findings, or the other evidence of record.  In this 
regard, it appears Dr. P.F.E did not have access to the 
Veteran's claims file, which contains no evidence of a left 
knee injury incurred during service, including as a result of 
the in-service back injury, or any complaints or treatment 
for a left knee disability for more than 50 years after 
service.  The Board, therefore, finds Dr. P.F.E. was not 
informed of the relevant facts in this case, and his opinion 
is afforded lessened probative value.  See Nieves-Rodriguez 
v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  

The Board notes the January 2008 VA examiner did not have 
access to the Veteran's claims folder.  However, his opinion 
is based on the Veteran's report of suffering a left knee 
injury after service, and the Board finds that review of the 
claims file would have likely bolstered his opinion that the 
Veteran's left knee disability is unlikely to be a result of 
the in-service incident.  Indeed, the other evidence of 
record supports the January 2008 VA opinion, because the 
evidence shows the lack of a left knee injury during service 
or for more than 50 years thereafter.  The Board also notes 
that, while the Veteran has reported that he injured both his 
left and right knees during the in-service incident, the 
medical evidence shows his left knee disability is less 
severe than his right knee disability, which supports his 
later report of suffering a left knee injury after service.  
See June 2000 X-ray report; January 2008 VA examination 
report.  

The Board has determined that the preponderance of the 
evidence is against a finding that the Veteran incurred a 
chronic left knee disability as a result of the in-service 
incident which involved his back, and the evidence does not 
show that he suffered any other injury or disease in service 
to which his current left knee disability may be attributed.  
Therefore, in evaluating the ultimate merit of this claim, 
the Board finds the preponderance of the evidence, including 
the January 2008 examination report, is against a finding 
that the Veteran has a current left knee disability which is 
related to his military service.  

The Board does not doubt the Veteran sincerely believes his 
left knee disability is related to his military service.  
However, the determination as to causation and nexus in this 
case requires an informed medical opinion, and there is no 
indication that he has the requisite knowledge of medical 
principles which would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the Veteran's claim for service 
connection for a left knee disability, and the benefit-of-
the-doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to service connection for a left knee disability 
is denied.  


REMAND

In its March 2007 Remand, the Board requested, among other 
things, that the RO schedule the Veteran for a VA examination 
to determine whether he has a current right shoulder 
disability and, if so, whether the current right shoulder 
disability is related to his military service.  

Review of the record reveals the RO initially sent notice of 
the scheduled VA examination to the wrong address and, thus, 
the Veteran did not report for the scheduled examination.  
After several letters from the Veteran's attorney, the RO 
sent notice of the January 2008 VA examination to the 
veteran's correct address of record.  However, review of the 
examination report reveals the VA examiner did not examine 
the Veteran's right shoulder and did not provide an opinion 
as to the likelihood that any currently manifested right 
shoulder disability is related to service.  

The record indicates that the RO sent the Veteran notice in 
October 2008 of a newly scheduled VA examination; however, it 
appears the RO sent that notice to the wrong address.  As 
such, a question remains as to whether the Veteran has a 
current right shoulder disability and, if so, whether that 
disability is related to his military service.  The Court of 
Appeals for Veterans Claims has held that compliance by the 
Board or the RO with remand instructions is neither optional 
nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Therefore, on remand, the RO will be requested 
to schedule the Veteran for a VA examination for his claimed 
right shoulder disability and notice must be sent to the 
Veteran's correct address, which is the address of record and 
is properly noted in the claims file.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with the Remand from the Court, the 
case is REMANDED for the following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
examination to determine whether he has 
a current right shoulder disability, 
and, if so, whether there is a causal 
nexus between his currently manifested 
right shoulder disability and military 
service.  All requested tests and 
studies should be conducted and the 
findings described in detail.  The 
claims file must be made available to 
the examiner for review, and the 
examination report should reflect such 
review.  

a.	A diagnosis of any currently 
manifested right shoulder 
disability should be made.  

b.	The examiner is requested to 
offer an opinion as to whether 
it is more likely than not 
(i.e., to a degree of 
probability greater than 50 
percent), at least as likely as 
not (i.e., a probability of 50 
percent), or unlikely (i.e., a 
probability of less than 50 
percent) that any current right 
shoulder disability is related 
to the Veteran's military 
service.

c.	Note:  The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.

d.	If it cannot be determined 
whether the Veteran currently 
has a right shoulder disability 
that is related to his active 
service, on a medical or 
scientific basis and without 
invoking processes relating to 
guesses or judgment based upon 
mere conjecture, the examiner 
should clearly and specifically 
so specify in the report, and 
explain why this is so.

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


